DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claims 1-20 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 7, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on March 4, 2022 have been carefully considered but they not been found persuasive for the reasons set forth in the, “Response to Arguments” section.The Rejection:
Claim 30 recites the trademark, “NeutrAvidin” and “CaptAvidin” which are trademarked products of Thermo Fisher Scientific®.  Use of trademark in a claim renders the metes and bound of the claim indefinite because the trademark does not identify the actual product itself, but the source of the product.  That is, the product can change in its formula while maintaining the same trademarked name, and thus renders the limitation vague and indefinite
Response to Arguments:
	Applicants traverse the rejection (page 7, Response).
	Applicants contend that the terms NeutrAvidin and CaptAvidin have been in widespread use for decades and when products identified by a brand name has been in use for a significant length of time the brand name often is adopted for general use (page 7, Response), referencing to terms such as Xerox and Kleenex.
	Applicants also refer to a patent search revealing over three thousand references made to NeutrAvidin, with 155 appearing in at least one claim, with similar argument for CaptAvidin (page 7, Response).
	Applicants contend that there is “no question that the use of neutravidin and captavidin has, over decades, become synonymous with these well-known products themselves” and therefore, their metes and bounds are definite. (page 7, Response).
Stating that because a trademarked product has not changed in the past, said trademark product will not change in the future lacks merit as Applicants’ representative nor Applicants are the manufacturer of these products.  The fact remains that a product identified by a trademark can change while retaining the same product name and therefore, the actual physical structure of that product is not definite regardless of how long they have not changed in the past.
	Similar arguments could have been made for the beverage Coke® because the formula has not changed over many years.  That does not foreclose the possibility that the formula will change in the future while retaining the same name.
	Applicants are welcome to appeal this rejection.
	The rejection is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 21 and 32-40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Analytical Biochemistry, 2003, vol. 316, pages 251-258; IDS ref) in view of Kambara et al. (US 2003/0203381 A1, published October 30, 2003) as evidenced by Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163), made in the Office Action mailed on September 7, 2021 is withdrawn in view of the Amendment received on March 4, 2022.
The rejection of claims 22-29 and 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Analytical Biochemistry, 2003, vol. 316, pages 251-258; IDS ref) in view of Kambara et al. (US 2003/0203381 A1, published October 30, 2003) as evidenced by Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163) as applied to claims 21 and 32-40 above, and further in view of Nguyen et al. (Biomolecular Engineering, 2005, vol. 22, pages 147-150; IDS ref), made in the Office Action mailed on September 7, 2021 is withdrawn in view of the Amendment received on March 4, 2022.
The rejection of claims 30 and 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Analytical Biochemistry, 2003, vol. 316, pages 251-258; IDS ref) in view of Kambara et al. (US 2003/0203381 A1, published October 30, 2003) as evidenced by Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163), and Nguyen et al. (Biomolecular Engineering, 2005, vol. 22, pages 147-150; IDS ref), as applied to claims 22-29 and 31 above, and further in view of Deisingh et al. (Analyst, 2001, vol. 126, pages 2153-2158), made in the Office Action mailed on September 7, 2021 is withdrawn in view of the Amendment received on March 4, 2022.


Rejection – New Grounds
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 32, 33, and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Analytical Biochemistry, 2003, vol. 316, pages 251-258; IDS ref) in view of Kambara et al. (US 2003/0203381 A1, published October 30, 2003), Kuhr et al. (WO 03/104420 A2, published December 2003), and as evidenced by Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163).
With regard to claim 21, Kim et al. disclose a method of detecting presence, absence, or amount of genetic variants in a composition comprising the steps of:
obtaining a plurality of amplicons, wherein there are two or more possible variants for each target nucleic acid (“a single-tube assay allowed simultaneous detection of 20 single nucleotide variations in synthetic DNA templates mimicking exons 7 and 8 of the p53 gene … genotyped three SNPs”, page 252, 1st column);
b) hybridizing the amplicons to a plurality of oligonucleotide species, each oligonucleotide species is capable of hybridizing to amplicons derived from the first variant and second variant of a target nucleic acid species (“This PCR product … served as the template for SPC-SBE…”, page 253, 1st column, 1st paragraph; "[t]he primers synthesized for detecting the three 2AR SNPs were …”, page 253, 2nd column);
c) contacting the hybridized oligonucleotides with an extension composition comprising one or more terminating nucleotides specific for one or more of the first variants ("SBE reactions for the three SNPs in the 2AR gene contained 20 pmoles of each of the three primers, 60 pmol each of biotin-11-ddATP, biotin-11-ddGTP, biotin-11-ddCTP, and biotin-11-ddUTP", page 253, 2nd column), wherein
i) the one, two, or three terminating nucleotide or nucleotides each comprise a capturing agent (i.e., biotin, see above), and
ii) the oligonucleotide species hybridized to the first variants are extended by a terminating nucleotide and the oligonucleotide species hybridized to the second variant are not extended, (see Figure 2, the Cys19Arg primer is extended only by ddG or ddA, whereas the Gly16Arg primer is extended only by ddT or ddC; also, Figure 1, “elimination of the unextended primers”, page 252);
d) capturing the extended oligonucleotide species to a solid phase that captures the capture agent ("SBE products were purified by solid phase capture on streptavidin-coated magnetic beads (page 253, 2nd column, bottom paragraph);
e) releasing the captured SBE products (page 254, 1st column, 1st paragraph; “the extension products were released from the beads by treatment with 6 l 98% formamide containing 10 mM EDTA at 94oC for 5 min …”); and
f) detecting the mass of the extended oligonucleotides released from the solid phase in (e) by mass spectrometry; and detecting the presence, absence or amount of the first variant of the plurality of target nucleic acid species (“purified extension products were ... mixed with 1 l of deionized water, and mixed with 1 l of matrix solution … measurements were taken in linear positive mode using … MALDI-TOF mass spectrometer”, page 254, 1st column, 1st paragraph).
With regard to claim 32, the terminating nucleotides are independently selected from ddATP, ddGTP, ddCTP, and ddUTP (see above).
With regard to claim 38, the plurality of target nucleic acids is about 2 to about 20 target nucleic acids (human p53 exon 7 and 8).
Kim et al. do not disclose that the first variants is detected in an abundance of 2nd “variant” which is wildtype sequence, wherein the 1st variant is of lower abundance, or present at about 10%, 5%, or 1% or less of the target nucleic acid species (claims 36, 37, and 40).
Kim et al. do not disclose that the hybridized oligonucleotides are contacted with no terminating nucleotides specific for second variants.
Kim et al. do not disclose the use of a composition consisting of one terminating nucleotide (claim 33).
Kim et al. do not explicitly disclose that the signal to noise ratio (herein, "S/N") and or sensitivity for extending only a first variant is greater than a S/N and/or sensitivity for extending a first and second variant (claim 39).
Kambara et al. disclose a method of testing SNPs in a sample, wherein the artisans’ disclosed method utilizes single-base extension of a primer which abuts a desired mutation on a target nucleic acid, and extended with a chain-terminating nucleotide, followed by their identification on electrophoretic gel run:
“[w]hen a position complementary to a mutation site of the terminus of a primer is matched, the fluorophore-tagged ddNTP-f is incorporated and thus the primer is fluorophore-tagged …” (section [0006])

“the present invention, complementary strand extension takes place with the same dye under the same conditions … DNAs having more than 10 base length difference can completely be distinguished as separate peaks even by microchip electrophoresis … Figure 3 shows a calibration curve 31 … point 32 is a plot for 1% mutant DNA.  This result shows that the analysis is possible at an accuracy of less than 1%.  This method is proved to be effective to examine an abundance of mutant species…” (section [0052]).

Kuhr et al. teach a method of detecting single nucleotide polymorphisms from a sample, wherein the artisans also employ a single base extension (or nucleotide extension) reaction to detect the presence of the polymorphism.  The artisans first amplify from a target nucleic acid, a region harboring the mutation of interest, followed by the single-nucleotide extension reaction, which provides the ddNTP substrate specific for the mutation of interest:
“a primer extension reaction is run … using the target nucleic acid(s) as template(s)” (section [0081])

“template use in the primer extension reaction was a 159 bp fragment … to produce and amplify the model template for SBE reactions” (section [0130])
“reaction volume used for SBE reaction was … 100 pmoles of FA labeled T3 primer … 40 ng of the 159 bp PCR amplicon template, 200 M of ddATP (compl[e]mentary to the mock SNP site) or ddCTP (used as a specificity control) … The SBE reaction was then held at 72oC for an additional 10 minutes” (section [0132])

“SBE reaction was desalted … and analyzed either by MALDI-TOFMS or CGE/15SV detection” (section [0133])

Singer-Sam et al. disclose an allele-specific detection method for detecting single nucleotide mutation, wherein the method also involves the use of an allele-specific primer which is extended with a single chain-terminating nucleotide, known as SNuPE (“we have found that single-nucleotide primer extension (SNuPE) is the assay most readily adaptable for the quantitative measurement of allele-specific RNA or DNA” (page 160, middle column).
Singer-Sam et al. explicitly disclose that this SNuPE assay is quantitative over a wide range, and that allele-specific transcripts differing by only a C[Wingdings font/0xE0]A transversion can readily be detected, even when the predominant allele is present in 1000-fold excess”, page 160, 3rd column).
Specifically, Singer-Sam et al. disclose that the assay has the ability to detect an allele variant as 1% of the predominant alleleic transcript and even down to 0.1% of the transcript population:
“Because we can detect 0.001 ng of Pgk-1a containing RNA in this mix, we estimate that ~200 molecules of allele-specific RNA are detectable.  Thus, for a moderately expressed gene such as Pgk-1, a single cell provides a sufficient number of RNA molecules for detection of an allelic variant present as 1% of the predominant allelic transcript … can be sensitive enough to measure quantitatively changes in 0.1% of a transcript population” (page 163, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim et al., Kambara et al., Kuhr et al., and Singer-Sam et al., thereby arriving at the invention as claimed for the following reasons.
With regard to the combination of the method of Kim et al. so as to detect a lower abundant allele in a sample, such would have been an obvious application of the disclosed SNP method given the fact that the prior art is replete with the motivation to detect minor alleles which are associated with important phenotypes (e.g., diseases).  Since the detection method disclosed by Kim et al. allows detection of any number of alleles in a sample, said one of ordinary skill in the art at the time the invention was made would have been motivated to target a desired minor SNP mutation over those which may be present in over abundance, such as the wild-type allele.
Such is evidenced by Kambara et al. who also perform detection of SNPs in a target nucleic acid by utilizing labeled chain-terminating, ddNTPs.  The artisans employ a fluorescent tagging, wherein the mutant-extension products were detected on a electrophoretic gel, clearly providing a reasonable expectation of success at detecting are mutations as low as 1% (see above) in the presence of large wildtype sequences.  
As it can be determined, Figure 3 pertains to the signal intensity produced from mutant primer and the wildtype primer, and the plot for 1% mutant DNA is indicative of the signal intensity produced from 1% mutant DNA in the presence of the “denominator” which includes both the mutant and the wildtype alleles.  Kambara et al. also concludes that this evidences that the method is proved to be “effective to examine an abundance of mutant species sine the amount of mutant species present is proportion to the signal intensity.”
In addition, the sensitivity of the single-nucleotide extension termination detection means is explicitly disclosed as having a sensitivity beyond 1% as evidenced by Singer-Sam et al.:
“Because we can detect 0.001 ng of Pgk-1a containing RNA in this mix, we estimate that ~200 molecules of allele-specific RNA are detectable.  Thus, for a moderately expressed gene such as Pgk-1, a single cell provides a sufficient number of RNA molecules for detection of an allelic variant present as 1% of the predominant allelic transcript … can be sensitive enough to measure quantitatively changes in 0.1% of a transcript population” (page 163, 1st column)

While the labeling means and its detection employed by Kambara et al. differed from that of Kim et al. (as Kim et al. employ mass spectrometry separation), given the fact that Kambara et al. successfully separated out the rare mutants on based on the size of the mutant-extension product, said one of ordinary skill in the art would have had a reasonable expectation of success that the separation scheme employed by Kim et al., which utilizes mass differences, would have also yielded a similar result.
It should be noted that the legal standard for “reasonable expectation of success” is provided by case law and is summarized in MPEP 2144.08, which notes “obviousness does not require absolute predictability, only a reasonable expectation of success; i.e., a reasonable expectation of obtaining similar properties.  See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).”  
With regard to performing the step of single base extension reaction wherein the primer extension is performed with an extension composition comprising one or more terminating nucleotides specific for one or more of the first variants and no terminating nucleotides specific for the second variants under extension conditions, Kuhr et al. already teach a method of performing SBE reaction in an aliquot containing only the ddNTP specific for the SNP being detected.  Therefore, in such a reaction vessel, there would only be ddNTP specific for the extension of the mutation, and no other ddNTP for the extension of any potential wildtype sequence present.
Therefore, the Office contends that one of ordinary skill in the art would have had the requisite motivation and knowledge to detect each of the mutations in a single reaction with the single ddNTP for each respective mutation, as doing so have been performed in the art as evidenced by Kuhr et al.
Lastly, a signal to noise ratio or sensitivity for detecting for a single target would necessarily be greater/higher than the assay wherein the detection is drawn to two targets.
Therefore, for the foregoing reasons, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
Applicants traverse the rejection (page 8, Response).
	Applicants’ arguments presented in the Amendment received on March 4, 2022 are moot in view of the present rejection based on new grounds, with a new reference.  However, for the purpose of compact prosecution, Applicants’ arguments are addressed to the extent they are applicable to the present rejection.
	Applicants state that that the instant methods are directed to mass spectrometric analysis of a plurality of target nucleic acids, wherein there are two or more possible variants for each target nucleic acid: variants of higher abundance and variants of lower abundance.
	Applicants state that the instant application discovered an elegant and sensitive multiplexed mass spectrometry method to simultaneously analyze low abundance variants of a plurality of target nucleic acids, by not subjecting the high abundance variants to extension reactions (page 11, Response).
	The Office respectfully disagrees with Applicants’ characterization of the claims to the extent the instant rejection applies for the following reasons.
	Contrary to Applicants characterization, the claimed method embodies the use of only one chain terminating nucleotide that is specific for the low abundant mutant (claim recites, “one or more chain terminating nucleotides”). The requirement of two or more such chain terminating nucleotides are not required except in claims 34 and 35 (requiring two and three chain terminating nucleotides).
	Therefore, the claimed method allows a sample to be separately aliquoted with the amplification products, and one aliquot be tested for the low abundant mutation by adding only the ddNTP that complements the mutation and testing the other aliquot for the wildtype by adding only the ddNTP that complements the wildtype sequence.
	In the aliquot which contains both the rare and wildtype target nucleic acids, only the rare mutation sequence will be extended by that single ddNTP, and the wildtype present therein will not be extended as there would not be any substrate for the sequence.
	Graphically representing, Applicants’ argument is that their invention is represented by Figure 29A:

    PNG
    media_image1.png
    158
    585
    media_image1.png
    Greyscale

	As seen, the low abundant mutation is contacted with four different chain terminating nucleotides (ddNTU, ddNTC, ddNTA) but excludes that chain terminating nucleotide (ddNTG) for the wildtype sequence “C”.
	But Applicants’ claim is not limited to this embodiment because Applicants’ claim embraces using one chain terminating nucleotide.
	Therefore, Applicants’ presently rejected claim embraces the below:

    PNG
    media_image2.png
    148
    578
    media_image2.png
    Greyscale

	And this embodiment is precisely shown by Kuhr et al. who explicitly teach that ddATP (SNP specific) is added to the aliquot containing the amplification product or ddCTP (wildtype specific) is added to the aliquot containing the amplification product.
	Therefore, Applicants’ arguments are not found persuasive as they are not commensurate in scope of the presently rejected claims.
	Applicants should consider amending the claims to incorporate at least the limitation of claim 34 or 36 into the base claim.

Claims 22-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (Analytical Biochemistry, 2003, vol. 316, pages 251-258; IDS ref) in view of Kambara et al. (US 2003/0203381 A1, published October 30, 2003), Kuhr et al. (WO 03/104420 A2, published December 2003), and as evidenced by Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163) as applied to claims 21, 32, 33, and 36-40 above, and further in view of Nguyen et al. (Biomolecular Engineering, 2005, vol. 22, pages 147-150; IDS ref).
The teachings of Kim et al., Kambara et al., Kuhr et al., and Singer-Sam et al. have already been discussed above.
While the method disclosed by Kim et al. requires the separation of the SBE (i.e., the chain terminator extended) products to be separated from the streptavidins, the artisans do not explicitly disclose or suggest all possible means of separating biomolecules bound to streptavidins via biotins.
Nguyen disclose a well-known means of alternative means of releasing streptavidin bound molecules labeled with biotin, said molecules being oligonucleotides, wherein the artisans employ free biotins in solution so as to release the biotin labeled oligonucleotides from the streptavidins.  The amount of free biotins being utilized by Nguyen et al. converts to about 195 g/ml of free biotin utilized, which is close to the amount claimed in the instantly claimed biotin range.  In addition, Nguyen et al. explicitly disclose that precise condition involving time, temperature and free biotin concentration used in any experiment will depend on the specific target:
”The results show that biotin and biotin and biotinylated macromolecules can be efficiently release[d] from immobilized streptavidin by incubation at elevated temperature in the presence of biotin.  The precise conditions (time, temperature and free biotin concentration) used in any experiment will depend on the specific target” (page 149, Nguyen et al.)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim et al., Kimbara et al., Kuhr et al., Singer-Sam et al. and Nguyen et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
The teaching to separate the biotin-labeled-single-base extended oligonucleotides from the streptavidin bound beads prior to their detection via mass-spectrometry has been already taught by Kim et al.  While Kim et al. employs temperature elevation and buffer conditions to separate the biotin-streptavidin bond formed between the single-base extended oligonucleotides and streptavidin coated beads, said one of ordinary skill in the art would have also recognized that other prior art known means would have also provided the same predictable outcome of being able to separate the biotin-streptavidin bond.
To this end, because Nguyen et al. already disclose a method of dissociating biotin labeled oligonucleotides from their binding to streptavidin by incubating them in the presence of free biotin, providing said one of ordinary skill in the art a reasonable expectation of success at combining the teachings.
In addition, while Nguyen et al. employed a temperature below 90 degrees Celsius, the artisans explicitly state that such determination depends on the assay with an explicit guidance that too high of incubation temperature such as 100 degrees Celsius may result in degradation of bound streptavidin, and that temperatures greater than 70 degrees Celsius is not a problem in the releasing step (i.e., step (e)) if heating is not a problem (see page 149, 1st column), evidencing that the temperature range recited in instant claim 27 is within the optimizable conditions based Nguyen’s guidance.
With regard to claim 29, while the claim further defines the biotin analogues, it does not actively require its use as the parent claim 23 allows the use of either biotin or its analogue.
Lastly, with regard to claim 31, streptavidin is deemed to be a derivative of nitrostreptavidin.  This because nitrostreptavidin is known in the art as being chemically modified form of bacterial streptavidin.  Therefore, the same chemical modification can be applied from nitrostreptavidin to become its “derivative”, streptavidin.
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambara et al. (US 2003/0203381 A1, published October 30, 2003), Kuhr et al. (WO 03/104420 A2, published December 2003), Singer-Sam et al. (Genome Research, 1992, vol. 1, pages 160-163), and Nguyen et al. (Biomolecular Engineering, 2005, vol. 22, pages 147-150; IDS ref), as applied to claims 22-29 and 31 above, and further in view of Deisingh et al. (Analyst, 2001, vol. 126, pages 2153-2158), made in the Office Action mailed on January 27, 2021 is maintained for the reasons of record.
The teachings of Kim et al., Kambara et al., Singer-Sam et al., Kuhr et al., and Nguyen et al. have already been discussed above.
While Nguyen et al. already taught the use of free biotin in removing the bond formed between biotin-streptavidin, the artisans did not teach all forms of avidin derivatives which could be employed for the same purpose.
Deisingh et al. teach and evidence the availability of Neutravidin for binding biotin labeled molecules as well as the motivation for its use to replace the more traditionally used avidin:
“The avidin-biotin immobilization reaction was utilized because of the high affinity of avidin … for biotin.  In this study, avidin was replaced by neutravidin, the non-glycosylated form.  It has been found that this version attaches to biotin with low non-specific binding properties” (page 2154, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim et al., Kambara et al., Singer-Sam et al., Kuhr et al., and Nguyen et al., with the teachings of Deisingh et al., thereby arriving at the invention as claimed for the following reasons.
The motivation to do so is provided for by Deisingh et al., who, while recognizing the functional equivalency of avidin and neutravidin, also provide the advantage of using the avidin derivative in that its use reduced non-specific binding.
Therefore, one of ordinary skill in the art would have not only recognized that the use of neutravidin in place of the avidin/streptavidin in binding biotin would have yielded the same predictable binding capability, but also the advantage of reducing non-specific binding, which would have yielded the benefit in the detection assay produced by the combination Kim et al., Kambara et al., Kuhr et al., Singer-Sam et al. and Nguyen et al.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,604,791 (herein, “the ‘791 patent”, made in the Office Action mailed on September 7, 2021 is maintained for the reasons of record.
Applicants request the rejection be held in abeyance (page 13, Response).
As no terminal disclaimer has been filed to date of the instant Office communication, the instant rejection is maintained for the reasons already of record.The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claim 21, claims of the ‘791 patent claims a method for detecting the presence, absence, or amount of genetic variants in a composition (“multiplex method for detecting the presence or absence of genetic variants … in a composition comprising a sample”, claim 1), comprising:
obtaining a plurality of target nucleic acids and/or amplicons thereof (“preparing a plurality of amplicons”, claim 1(a)), wherein there are two or more possible variants for each target nucleic acid and at least first variant of the two or more possible variants, if present, is of lower abundance than a second variant of the two or more possible variants (“target nucleic acid species comprises a first allele … and a second allele … wherein the first allele is of lower abundance and the second allele is of a higher abundance”, claim 1(a));
hybridizing the target nucleic acids and/or amplicons thereof to oligonucleotide species, wherein each oligonucleotide species is capable of hybridizing to a target nucleic acid, thereby generating hybridized oligonucleotide species (“hybridizing the amplicons to a plurality of oligonucleotide species … an oligonucleotide species comprising a hybridization sequence capable of specifically hybridizing under hybridization conditions to amplicons derived from the first allele and the second allele of a target nucleic acid species”, claim 1(b));
contacting the hybridized oligonucleotide species with an extension composition comprising one or more terminating nucleotides specific for one or more of the first variants and no terminating nucleotides specific for the second variant under extension conditions (“contacting the hybridized oligonucleotides with an extension composition comprising one, two, or three terminating nucleotides specific for one or more of the first alleles and no terminating nucleotides specific for the second alleles under extension conditions”, claim 1(c)), wherein:
the one or more terminating nucleotides each comprise a capture agent (“the one, two, or three terminating nucleotides or nucleotides each comprise biotin”, claim 1(c)(i)); and
the oligonucleotide species hybridized to the first variant are extended by a terminating nucleotide and the oligonucleotide species hybridized to the second variant are not extended by a terminating nucleotide (“oligonucleotides hybridized to a first allele of a target nucleic acid species, if present, are extended by a terminating nucleotide specific for one or more of the first alleles and oligonucleotides hybridized to a second allele … are not extended by a terminating nucleotide…”, claim 1(c)(ii));
capturing the extended oligonucleotide species to a solid phase that captures the capture agent (“capturing the extended oligonucleotides to a solid phase comprising streptavidin or avidin”, claim 1(d));
releasing the captured extended oligonucleotide species from the solid phase (“contacting the solid phase … under conditions consisting of biotin at a concentration … the extended oligonucleotides of the first allele for each nucleic acid species are released from the solid phase”, claim 1(e)); and
detecting the mass of each extended oligonucleotide species released from the solid phase in (e) by mass spectrometry, whereby the presence, absence, or amount of the low-abundant genetic variant is detected (“detecting the mass of the extended oligonucleotides released from the solid phase in (e) by mass spectrometry, thereby detecting the presence or absence of the first alleles of the plurality of target nucleic acid species”, claim 1(f)).
With regard to instant claims 22-25, the releasing agent is free biotin (see above) and the solid phase comprises avidin or streptavidin (see above).
With regard to instant claims 26-28, the conditions for freeing the bound, extended oligonucleotides are also claimed in claims 1, 15, and 16 of the ‘791 patent.
With regard to instant claims 29-31, it is posited herein that any form of the prior art known avidins and streptavidins would have been expected to yield the same outcome of binding the biotins found on the extended oligonucleotides.
With regard to instant claim 32, claim 7 of the ‘791 patent renders obvious.
With regard to instant claim 33-35, claims 4-6 of the ‘791 patent renders obvious.
With regard to instant claims 36 and 37, claim 1(a) of the ‘791 patent renders obvious.
With regard to instant claims 38 and 40, claim 8 of the ‘791 patent renders obvious.
With regard to instant claim 39, claim 14 of the ‘791 patent renders obvious.
Therefore, the claims of the instant application are obvious over the claims of the ‘791 patent.
Conclusion
	No claims are allowed. 
	Claims 34 and 35 are free of prior art because the Office agrees with Applicants that the prior art is silent with respect to performing the single-base extension with chain terminating nucleotides that include all potential sequences variants except the chain terminating nucleotide that is specific for the that that is present in more abundance.  
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 24, 2022
/YJK/